Citation Nr: 1035883	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the Philippine Commonwealth Army from 
September 1941 to January 1943 and from April 1945 to September 
1945.  He was a prisoner of war (POW) from May 1942 to January 
1943.   He died in November 1989, and the appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines.  In that decision, the RO denied 
entitlement to service connection for the cause of the Veteran's 
death.

In October 2009, the Board remand the claim for additional 
development, specifically, a medical opinion as to the cause of 
the Veteran's death.  As explained below, the RO obtained the 
requested opinion, which provided an adequate basis on which to 
decide the claim.  Consequently, the RO complied with the Board's 
remand instructions and another remand is not required.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in November 1989.  The cause of death was 
identified as cardio-respiratory arrest secondary to sepsis, 
secondary to paravertebral abscess.

2.  Sepsis did not manifest in service and is not related to the 
Veteran's in-service kidney problem or anything else in service.

3.  Paravertebral abscess did not manifest in service and is not 
related to the Veteran's in-service kidney problem or anything 
else in service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
such as this one pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death VCAA 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other 
grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 
2009) (unpublished).

In an April 2007 and March 2009 letters, the RO notified the 
appellant of the evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.  In 
compliance with Hupp, the March 2009 letter explained how to 
establish entitlement to DIC benefits based on a service-
connected disability established during the Veteran's lifetime 
and how to establish entitlement to DIC benefits based on a 
disability that was not service-connected during a Veteran's 
lifetime.  As the Veteran had not been granted service connection 
for any disability during his lifetime, no listing of such 
disabilities was possible.  These letters also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).


The Veteran's status as a veteran has been substantiated for 
purposes of a claim for service connection for the cause of a 
Veteran's death.  The appellant was notified of how VA determines 
the effective date in the March 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained service treatment records (STRs) and 
all of the identified post-service private and VA treatment 
records.  Pursuant to the Board's October 2009 remand, the RO 
obtained a VA medical opinion that addressed whether the 
Veteran's in-service kidney problem or any other incident of 
service played any role in causing or contributing to the 
Veteran's death, including whether the kidney problems could have 
led to the sepsis noted as an antecedent cause of death.  As 
explained in more detail below, the physician who offered this 
opinion explained the reasons for her conclusions based on an 
accurate characterization of the evidence of record.  
Consequently, the RO complied with the Board's remand 
instructions and the examination provided an adequate basis on 
which to decide the claim.  See Stegall v. West, 11 Vet. App. at 
271; See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from its 
reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for the cause of 
the Veteran's death is thus ready to be considered on the merits.  



Analysis

DIC is paid to a surviving spouse of a qualifying veteran who 
died from a service- connected disability.  38 U.S.C.A. § 1310; 
Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death 
of a veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, the Veteran was a POW for more than thirty days.  
Certain listed diseases are presumed to have been incurred in 
service if they manifest to a compensable degree at any time 
after the service of a Veteran who was a POW.  38 C.F.R. §§ 
3.307(a)(5), 3.309(c).  These diseases are psychosis, any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite; post- traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular disease 
(including hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); stroke and its complications; avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy associated 
with malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious causes; 
and cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 
1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  
Atherosclerotic heart disease encompasses arteriosclerotic heart 
disease, ischemic heart disease, coronary artery disease, and 
other diseases that may be described by a more specific 
diagnosis.  See 69 Fed. Reg. 60089 (October 7, 2004).  

The appellant's claim must be denied because neither a principal 
nor contributory cause of the Veteran's death was a disability 
listed as one presumed service-connected in POWs or a disability 
related to service.

The death certificate indicates the immediate cause of the 
Veteran's death as cardio-respiratory arrest, secondary to 
sepsis, secondary to paravertebral abscess.  None of these 
conditions is on the list of those presumed service connected in 
POWs.  While atherosclerotic heart disease, hypertensive heart 
disease, and their complications including myocardial infarction 
and congestive heart failure are listed, the death certificate 
does not indicate that the Veteran's cardio-respiratory arrest 
was a complication of any heart disease.  In fact, the death 
certificate indicates that the cardio-respiratory arrest was due 
to sepsis and paravertebral abscess, neither of which is heart-
related.  Consequently service connection for the cause of the 
Veteran's death is not warranted on a presumptive basis based on 
his POW status.

In addition, neither the sepsis nor paravertebral abscess were 
service related.  A December 1945 affidavit for Philippine Army 
indicated that the Veteran was treated from December 1942 to 
January 1942 (apparently a typographical error that should have 
read 1943) in Capas, Tarlac, by an Army doctor.  The nature of 
injury or illness was described as "kidney" and the permanent 
disabilities incurred, if any, were "None."  The Veteran also 
indicated in written statements prepared in connection with 
claims for service connection for malaria, dysentery, kidney 
trouble, anemia, and pulmonary tuberculosis (PTB), anemia, and 
typhoid, that he suffered from symptoms of each of these 
disabilities during service.  The Board notes that, while his 
claims for service connection were denied during his lifetime, 
the appellant may establish service connection for the cause of 
the Veteran's death if his death was related to service, 
regardless of whether he sought or established service connection 
during his lifetime.  Hupp, 21 Vet. App. at 352.

In her written statements, the appellant and other lay witnesses 
indicated that they observed the Veteran suffering from 
malnutrition and persistent coughing and was treated for 
tuberculosis.  The December 1945 separation examination report 
indicated that the medical history contained nothing of 
importance, and that all systems, including heart, respiratory, 
endocrine, and genitourinary were normal.  Lab tests showed Kahn 
and Wasserman tests negative, urinalysis showed no albumin, 
sugar, or micro 1, with a specific gravity of 1.020.  A February 
1965 certificate from Dr. Deleon indicates that chest X-ray 
showed a fibroid patch on each lung and the heart was of normal 
size.  A July 1973 Philippine Department of Veterans Affairs 
disability rating indicates that the Veteran underwent a complete 
right nephrectomy, and was treated for left pyelonephritis, for 
which he received a 60 percent disability rating.  An April 1976 
reflect treatment for and diagnoses of cataracts, aphakia, 
endophtralmitis, and pulmonary tuberculosis.  Treatment records 
from St. Paul's hospital from October through November 1989 
contain multiple chest X-rays indicating right lower lung 
cavitary lesion of questionable etiology, and otherwise normal 
findings, intercurrent pneumonia, and a thickening of the abscess 
wall at the right lower lung field as well as regression of the 
haziness of both lung fields.  A bronchial tissue biopsy was 
negative for malignant cells, and showed squamous metaplasma.  
Skull and long bone X-rays were negative, thoracolumbar spine X-
rays showed degenerative arthritis, and a gallbladder and 
pancreas ultrasound report showed slight echogenicity of the 
hepatic parenchyma, status right post nephrectomy, and non-
visualization of the gallbladder, which could be due to either 
poor fasting state or chronic gallbladder disease.

As noted, the RO obtained an opinion as to the cause of the 
Veteran's death.  In March 2010, a VA contract physician reviewed 
and summarized the above medical and lay evidence.  She noted 
that paravertebral abscess is an unusual location presenting 
additional risks associated with associated with infection in the 
spine, and that lung abscess is a necrosis of the pulmonary 
tissue and formation of cavities of more than 2 cm. containing 
necrotic debris of fluid caused by microbial infection with 
multiple conditions contributing to its formation.  She concluded 
that sepsis as an antecedent to death is less likely as not (less 
than 50/50 probability) caused by or a result of the Veteran's 
kidney problem noted in service.  She gave multiple reasons for 
this conclusion.  First, the negative separation examination 
findings including normal chest X-ray and normal urinalysis 
indicated that it is not likely that the Veteran suffered from 
both PBT and kidney stone in service, as the urinalysis did not 
indicate any microhematuria, proteinuria, or an infection.  She 
noted that although the specific gravity of 1.020 denoted  
inadequacy of hydration status which may be a risk for stone 
formation, it did not suggest the existence of kidney stone at 
that time.  If the kidney stone were present during service, 
there would have been at least small findings of proteinuria, red 
blood cells, or white blood cells in the urine, and there were 
none.  In addition, the persistent cough was not necessarily 
evidence of a TB infection, and could have had other etiologies, 
especially in light of the lack of pulmonary infiltrates in the 
apex and no cavitations or scar on the separation chest X-ray and 
the first evidence of a diagnosis of tuberculosis in February 
1965.  Further, the Saint Paul Hospital records did not mention 
active renal problems as etiology of death and it thus appears 
that after the nephrectomy the kidney was stable.  In addition, 
the Saint Paul Hospital records did not show paravertebral 
abscess (the lumbar X-ray showed no fracture or abscess, but 
rather a cavitary lesion that was presumably a lung abscess).  A 
lung abscess would not likely be of mycobacterial etiology but 
rather a necrotizing pneumonia or aerobic/anaerobic bacteria.  If 
there was a paravertebral abscess, then it could be said that TB 
played a major role in the Veteran's death.

The VA contract physician thus gave multiple reasons for her 
conclusions that neither the sepsis nor the paravertebral abscess 
listed on the death certificate as causing death from cardio-
respiratory arrest were related to the Veteran's service, 
including his kidney problems therein.  As the VA physician 
explained the reasons for her conclusions based on a 
comprehensive, detailed, and accurate characterization of the 
evidence of record, this opinion is entitled to substantial 
probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
There is no contrary medical opinion in the evidence of record.  
To the extent that the appellant or any of the lay witnesses were 
competent to opine as to the cause of the Veteran's death, the 
specific conclusions of the trained physician are more probative 
than these general lay statements.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


